Order entered September 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00697-CV

                               ROCKY V. EMERY, Appellant

                                               V.

                          HILLTOP SECURITIES, INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03103

                                           ORDER
       Before the Court are Rocky V. Emery’s August 20, 2018 unopposed motion to

consolidate this appeal with appellate cause number 05-18-00950-CV and Hilltop Securities,

Inc.’s August 30, 2018 unopposed motion to extend time to file its response brief.

       This appeal challenges the trial court’s order denying Emery’s motion to compel

arbitration. Emery has filed his brief, and Hilltop’s brief is currently due. Appellate cause

number 05-18-00950-CV challenges a subsequent order by the trial court temporarily enjoining

Emery from proceeding with arbitration. As reflected in the clerk’s record in that appeal, Hilltop

sought the injunction after Emery informed Hilltop he would proceed with arbitration despite the

order denying arbitration. The reporter’s record in that appeal is due September 10, 2018.
       Because the two appeals are related, we GRANT Emery’s motion and CONSOLIDATE

appellate cause number 05-18-00950-CV into this appeal. All future filings shall contain only

this appeal’s cause number.

       In light of the consolidation, we STRIKE Emery’s August 16, 2018 brief and ORDER

him to file a brief addressing both the order denying arbitration and the order enjoining him from

proceeding with arbitration within twenty days of the filing of the reporter’s record.        We

DENY Hilltop’s extension motion as premature.

       We DIRECT the Clerk of the Court to send a copy of this order to Stephanie Moses,

Official Court Reporter of the 193rd Judicial District Court, and counsel.

                                                     /s/     DAVID EVANS
                                                             JUSTICE